Citation Nr: 0520954	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a separate and additional disability rating 
for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1971 to December 1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for hepatitis C 
and combined it with the veteran's existing 60 percent 
disability rating for a duodenal ulcer.


FINDINGS OF FACT

1.	For the period preceding July 2, 2001, the veteran's 
service-connected disabilities of the digestive system, to 
include duodenal ulcer and hepatitis, were manifested by 
mental depression, fatigue, vomiting, and diarrhea, without 
liver damage or episodes accompanied by disabling symptoms 
requiring rest therapy.

2.	For the period beginning July 2, 2001, the veteran's 
service-connected hepatitis C has been manifested by daily 
fatigue, vomiting, malaise, right upper quadrant pain, and 
anorexia requiring dietary restriction, with incapacitating 
episodes of approximately four weeks a year, with no 
continuous medication use, with no weight loss, with no noted 
hepatomegaly, and with normal liver function.


CONCLUSIONS OF LAW

1.	For the period preceding July 2, 2001, a separate and 
additional rating for the veteran's hepatitis C is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002);  38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes 7305 and 7345 (in effect prior to July 2, 
2001).

2.	For the period, beginning July 2, 2001, the manifestations 
of the veteran's service-connected hepatitis C closely 
approximate the criteria for a 20 percent rating and no more.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002);  38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 
7305 and 7345 (in effect prior to July 2, 2001), and 
Diagnostic Codes 7305 and 7354 (in effect on and after July 
2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The claimant must be 
given proper notice and an opportunity to respond.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004).  In its January 2001 and February 2004 
letters, VA informed the veteran of the evidence necessary to 
prove entitlement to his claim.  Specifically, VA informed 
the veteran that to establish entitlement, he will need to 
obtain evidence such as VA medical or other private treatment 
records to show that he has been diagnosed with hepatitis C 
and to show the severity of the condition.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In its January 2001 
and February 2004 letters, VA  informed the veteran that it 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim.  Such evidence would include 
medical records, employment records, records from other 
federal agencies, and any other records it receives notice 
of.  VA would also assist him by providing a medical 
examination or medical opinion if found necessary.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004).  In its January 
2001 and February 2004 letters, VA instructed the veteran to 
submit any treatment reports or statements from physicians 
who may have treated him.  VA also instructed the veteran to 
provide information about any person or agency who may have 
additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004).  In its January 2001 and 
February 2004 letters, VA instructed the veteran to send in 
the requested information and evidence promptly, within a 
designated period of time. 

Throughout the adjudication process and in its January 2001 
and February 2004 letters, VA has asked the veteran to 
provide it with information about evidence that might be 
available, and was told VA would assist him in obtaining any 
additional evidence.  When the appellant has provided 
information about where he was treated for his claimed 
condition, VA has obtained the records.  In view of the 
development that has been undertaken in this claim, further 
development is not needed to comply with VCAA.  The appellant 
has been informed of the information and evidence needed to 
substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained. For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  
Accordingly, there is no potential prejudice to the veteran 
for failure to develop the claim.  Therefore, the Board will 
proceed to consider the merits of the appeal.


Factual Background

VA conducted a compensation and pension examination in July 
2001 to address the veteran's disability claim for hepatitis 
C.  The examiner indicated that the available records were 
reviewed.  Review of the available records indicated that the 
veteran tested positive for the hepatitis C antibody in 
February 1990 at the Hines VA hospital. At the time, his 
liver function tests were normal.

The examiner noted that the veteran had not undergone any 
specific treatment for his hepatitic C condition.  The 
veteran also reported that he felt well except for 
gastrointestinal symptoms related to his gastric surgeries.  
Upon physical examination, the veteran was noted to be well-
developed, and well nourished.  His height was 69 inches and 
his weight was 160 pounds.  There was no evidence of 
jaundice.  Examination of his abdomen revealed a surgical 
scar reflecting the Billroth procedure he had for his 
duodenal ulcer.  No hepatosplenomegaly was detected.  
Laboratory tests showed Alkaline Phosphatase and lactic acid 
dehydrogenase were within normal limits.  The veteran tested 
positive for the hepatitis C antibody.  He also tested 
positive for cannabinoids, cocaine, and opiates.  The 
examiner's diagnosis was hepatitis C.  The examiner indicated 
his opinion that it was at least as likely as not that the 
veteran's hepatitis C was obtained from transfusions of 
blood.

In June 2002, progress notes from the VA Chicago Health Care 
center indicated the veteran appeared for a consultation with 
complaints of intermittent fatigue, abdominal pain, nausea, 
weight loss, and flu-like symptoms.  However, the veteran was 
discharged prior to being seen and stated that he would 
follow up with the liver clinic.

In February 2003, the veteran testified before the Board on a 
hearing held on appeal via videoconference.  The veteran 
reported that he currently experienced depression and stress.  
The veteran also complained of recent weight loss, indicating 
that in the last month, his weight had dropped from 175 to 
160 pounds.  He indicated that his lowest weight ever was 145 
pounds, but that his weight recovered several times.  The 
most he had ever weighed was 175 pounds.  The veteran also 
complained of having no energy, no stamina, and being tired 
all of the time.  He also complained that he had no patience 
to perform tasks anymore and complained of having stomach 
problems as well.

In July 2003, the Board reviewed and remanded the hepatitis C 
issue for a VA examination to ascertain the severity of the 
veteran's hepatitis C.  Pursuant to the remand, VA conducted 
a liver, gall bladder, and pancreas examination in February 
2004.  The examiner noted that the case file and available 
medical records were thoroughly reviewed prior to the 
examination.  The examiner noted that the veteran had an 
episode of documented hematemesis one month ago, and that he 
has had no melena.  At the examination, the veteran reported 
that he was chronically fatigued and vomited daily.  He 
denied any colicky abdominal pain but indicated that he 
experienced right upper quadrant abdominal pain.  He stated 
that 6 to 7 times a month he needed to sleep every 3 hours 
due to fatigue.  Physical examination revealed that the 
veteran was 158 pounds, and 5 feet 9 inches.  Abdominal 
ultrasound revealed the liver to be somewhat coarse in echo 
texture consistent with mild fatty infiltration.  There was 
no intrahepatic biliary dilatation.  There were no identified 
focal intrahepatic lesions. 

Upon examination, the examiner diagnosed the veteran with 
chronic hepatitic C, currently undergoing no therapy.  The 
examiner indicated that current laboratory tests showed 
abnormal SGPT, but otherwise, normal liver function tests.  
He also had a normal hemoglobin, and hematocrit, normal 
indices.  The examiner noted that it seemed that the veteran 
experienced daily fatigue, malaise, and anorexia requiring 
dietary restriction with no continuous medication.  The 
examiner also noted that the veteran had incapacitating 
episodes with malaise and nausea and vomiting, having 
toleration of approximately 4 weeks during the past 12 month 
period.

In November 2004, VA conducted a stomach, duodenum, and 
peritoneal adhesions  examination.  The examiner noted that 
the case file and available medical records were thoroughly 
reviewed prior to the examination.  The veteran reported that 
he continued to experience vomiting in the mornings, usually 
after meals.  He stated that he had hematemesis once every 
month and melena at about the same frequency.  He also 
complained of diarrhea.  Physical examination revealed the 
veteran was 164 pounds.  The examiner noted that in February 
2004, the veteran weighed 158 pounds.  There was no sign of 
anemia, and he had no pain on palpation of the stomach. The 
stomach was nontender, nondistended, with positive bowel 
sounds.  The examiner diagnosed the veteran with status post 
gastrointestinal bleed with resultant Billroth.  There was no 
noted evidence of ulcer or masses or filling defects.  It was 
noted that there was no longer an indication of a duodenal 
ulcer present.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
August 2001.  Therefore, all of the evidence from the date of 
the initial application for service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed all evidence of 
record pertaining to the history of the service-connected 
disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

The regulations indicate that ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  They also 
indicate that a single evaluation for these particular 
diagnoastic codes will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. § 
4.114.

By a rating decision dated February 1976, the veteran was 
granted service connection for a duodenal ulcer and assigned 
an evaluation of 10 percent effective October 3, 1974.  By a 
rating decision dated March 1998, the veteran's evaluation 
was increased to 60 percent, effective March 2, 1993.  In 
June 2000, the veteran filed a claim for entitlement to 
service connection for hepatitis C.  By a rating decision 
dated August 2001, the RO granted service connection for 
hepatitis C but combined it with the duodenal ulcer rating 
with a total rating of 60 percent for the combined 
disability. 

By regulatory amendment effective July 2, 2001, substantive 
changes were made to the schedular criteria for evaluating 
disabilities of the liver.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (now codified at 38 C.F.R. § 4.114, Diagnostic Code 
7345 and Diagnostic Code 7354 (2004)).  Significantly, new 
criteria for the evaluation of hepatitis C are now found 
under Diagnostic Code 7354.

Under the old criteria, in effect prior to July 2, 2001, 
Diagnostic Code 7345 (Hepatitis, infectious) provided that a 
60 percent disability evaluation is assigned where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
A 100 percent evaluation is warranted for marked liver damage 
manifest by liver function tests and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more times a year and accompanied by 
disabling symptoms requiring rest therapy. 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

Under the new criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7354 (2004) (Hepatitis C (or non-A, non-B hepatitis)), 
effective July 2, 2001, a 20 percent evaluation is warranted 
where the condition is manifested by daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain). Id.

For the purpose of rating hepatitis C, sequelae, such as 
cirrhosis, may be evaluated under an appropriate diagnostic 
code but may not be evaluated based upon the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 
7354. 38 C.F.R. § 4.114, Note (1) following Diagnostic Code 
7354 (2004). For the purpose of rating hepatitis C, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Note (2) following Diagnostic 
Code 7354 (2004).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibit the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

As the veteran's combined disability of duodenal ulcer with 
hepatitis C is currently rated at 60 percent, and 60 percent 
is the highest evaluation under Diagnostic Code 7305, for the 
period prior to July 2, 2001 (the effective date of the 
amendment for hepatitis C), the veteran's hepatitis C 
disability must be rated under Diagnostic Code 7345 and 38 
C.F.R. § 4.114 (2000). For the period prior to July 2, 2001, 
a single evaluation will be assigned for the veteran's 
service-connected duodenal ulcer and his service connection 
hepatitis under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where such elevation is warranted by the 
severity of the disability. See 38 C.F.R. § 4.114. In this 
case, however, as will be addressed below, such elevation to 
the next higher evaluation under Diagnostic Code 7345, of 100 
percent, is not warranted, as the veteran does not have 
marked liver damage, or episodes requiring rest therapy.

VA examinations note the veteran's complaints of fatigue and 
vomiting, and the need for rest.  However, physical 
examinations reveal that the veteran has normal liver 
function tests, as indicated in the February 2004 VA 
examination.  The liver was noted to be somewhat coarse in 
echo texture consistent with mild fatty infiltration, but 
there was no intrahepatic biliary dilation.  There was also 
no noted liver problems or damage.  The February 2004 
examiner noted that the veteran seemed to have daily fatigue, 
malaise, and anorexia, requiring dietary restriction, but did 
not indicate that he needed rest therapy.  The examiner 
actually noted the veteran's chronic hepatitis C was 
currently undergoing no therapy.  Thus a higher 100 percent 
evaluation under the old version of Diagnostic Code 7345 (for 
the period prior to July 2, 2001) is not warranted.

For the period, beginning July 2, 2001, the Board finds that 
the veteran's demonstration of hepatitis C symptoms entitles 
him to a separate and additional disability rating under 
Diagnostic Code 7354 (2004) for hepatitis C (or non A, non B 
hepatitis), as will be discussed.  38 C.F.R. §  4.114 does 
not preclude such an assignment for hepatitis C.  The 
conclusions and findings revealed in his VA examinations, 
particularly his February 2004 examination for his liver, 
indicate that his symptoms are attributable to his current 
hepatitis C condition.

The evidence reveals that the veteran has continued 
complaints of fatigue, malaise, vomiting, pain in the upper 
right quadrant, and weight loss.  In his February 2004 VA 
examination of his liver to address his hepatitis C 
condition, the examiner  found that the veteran was currently 
undergoing no therapy for his chronic hepatitic C condition.  
The veteran also received a normal liver function test 
result.  However, the examiner noted that the veteran 
appeared to have daily fatigue, malaise, and anorexia 
requiring dietary restriction with no continuous medication, 
and noted that the veteran did have incapacitating episodes 
of malaise, nausea and vomiting, with toleration of 
approximately four weeks during the past 12 month period.  
However, VA examinations in July 2001, February 2004, and 
November 2004 do not reveal that the veteran has experienced 
weight loss.  Indeed, there may have been a very slight 
weight increase, as addressed in the November 2004 
examination, in which the veteran's weight was recorded at 
164 pounds.  There, the examiner found it remarkable to 
compare it to the reading of 158 pounds recorded in the prior 
February 2004 VA examination.

The Board finds that the veteran's manifestations of his 
hepatitis C condition more nearly approximates a 20 percent 
evaluation under Diagnostic Code 7354 (2004).  The evidence 
shows that the veteran has not experienced weight loss or 
hepatomegaly, or experienced incapacitating episodes of more 
than 4 weeks during the past 12 month period.  Thus, for the 
period beginning July 2, 2001, the evidence does not show 
that the veteran is entitled to a higher evaluation.

Thus the evidence of record indicates that for the period 
preceding July 2, 2001, a separate and additional disability 
rating for hepatitis C is not warranted.  For the period, 
beginning July 2, 2001 however, the veteran is entitled to a 
separate and additional disability evaluation of 20 percent 
for hepatitis C.  There is no evidence to warrant any 
additional or higher evaluation based on the criteria. 

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The veteran has made 
complaints regarding his symptoms, however he is not a 
medical professional who can make a medical diagnosis about 
his condition.  As a lay person, the veteran is competent to 
describe his symptoms, however, he is not competent to make a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The evidence does not demonstrate that the 
veteran's manifestations of his condition warrant a higher 
rating under the schedular criteria.  
 
In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

1.	For the period preceding July 2, 2001, entitlement to a 
separate and additional disability rating for hepatitis C is 
denied.

2.	For the period, beginning July 2, 2001, entitlement to a 
separate and additional disability rating of 20 percent for 
hepatitis C is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


